﻿
Burkina Paso and Nigeria on joy fraternal and friendly relations. Therefore it is with some pride and pleasure that we see as President of the General Assembly at its forty-fourth session a son of Africa whose experience, personality and qualities are well known in the United Nations.
To his predecessor, Mr. Dante Caputo, we would like to convey our appreciation for the way in which he performed his functions. The Secretary-General's report on the work of the Organisation, as usual, has provided us with a complete overview of the state of the world and of the efforts made by our Organization. Mr. de Cuellar's patience, tireless activity and quiet determination have made it possible for the Organization to go through periods of great uncertainty until we have now reached a time when recognition off the need for our Organization has once again become unanimous.
"On the strength of this, I venture to hope that at the forty-fourth session of the General Assembly the last guns will have been silenced on the last battlefields of the world, the Palestinians will be back in their land building a future together with the Israelis, the state of emergency will have been lifted in South Africa, Nelson Mandela will have been released from the apartheid gaol and, finally, Namibia will occupy in this Hall, somewhere between Mozambique and Nepal, the place that has been its right for so long, and for which it has waited far too long|." (A/43/FV.7, p. 64)
these words which X have just quoted were the final paragraph of Burkina Peso statement in the general debate at the forty-third session.
Thee implementation of Security Council resolution 435 (1978) has gone through  lassitude and it is our hope that the present stage will see all parties keep : their commitment and make it possible for the provisions of the Security Council resolution to be applied fully and in their entirety. The Namibian peoples right to self-determination should be exercised in justice and democracy. We would also like to express again our confidence in the Secretary-General in the delicate ask that is his of ensuring that the process initiated will not be blocked by manoeuvres and diversionary tactics. It is being said and what has been done by the South African authorities do not o m to indicate that this ignominy of the present time, apartheid, has been attained at its root by its supporters. We cannot speak of any changes or improvement when Nelson Mandela and his companions remain in prison, when the movements that are demanding freedom are systematically restrained  when political parties and democratic movements are suspended, when the state of emergency is still in force, and when there is no sign of the beginnings of any real, consistent or detailed dialogue aimed at resolving the problem.
The fact that the international community has made the apartheid regime anathema has not yet brought it down. Nevertheless, the struggles and sacrifices of the South African people have induced the racist authorities to restrain their language and to come up with offers which could be expected to be confirmed subsequently by the simple dismantling of the apartheid regime. The recent elections in which more than 70 per cent of the population was excluded and the refusal of the racist authorities to recognize the democratic principle of "one man one vote" are not in keeping with the bland reassurances of President De Klerk.
The racist regime of Pretoria thus continues to pursue its policy of apartheid and destabilization of the front-line states, and the international community expects more than a chance in style and language. It expects feat men have their dignity restored to them.
The right of peoples is also being violated in the territories occupied by Israel. The right of fee Palestinian people to self-determination is ignored by Israel, The intifadah has been the bold and resolute response of a people which is determined to regain its inalienable and undeniable rights. Oppression and repression are the twin sinister companions which are no longer able to stifle the powerful cry for sovereignty and freedom of a people which has been gagged and trampled underfoot.
It must be regretted that Israel is locked in its conviction that concessions are due it, that Israel refuses to admit the increasingly incontrovertible reality that the Palestinian people do exist, that Palestine exists and that the Palestine Liberation Organization (PLO) is the authentic representative of fee Palestinian people.
Hitherto, important decisions have been taken by the Palestinian side without any positive Israeli reaction having been recorded. The Israeli authorities have stated that there will be no elections so long as the intifadah continues, that Jewish colonies will continue to be installed in fee occupied territories and that there will be no peace except under those conditions and only with those with whom they choose to speak. None of this is likely to restore peace to fee region.
That is not the logical path to take, and on 6 October last the General Assembly confirmed this once again When it demanded that Israel fulfil its obligations.
Just as apartheid has set southern Africa ablaze, Israel's policy as cause, effect and pretext has turned Lebanon into a victim on its last gasp. A country, a people, and a nation ace disintegrating. Burkina Faso supports the efforts of the Tripartite Committee of the Arab League to promote dialogue and the search for peace. We hope that peace will come to the Middle East, through the convening of an international conference under the auspices of the United Nations and with the participation of all the parties concerned, in particular Palestine. regional conflicts we hops will be resolved continue to cause concern in the international community.
The Union of Soviet Socialist Republics, pursuant to the Geneva Agreements, has withdrawn its troops from Afghanistan more than six months ago. Burkina Faso supports all efforts to safeguard the sovereignty, independence, and territorial integrity of Afghanistan, as well as the unity of its people.
We appeal to Iran end Iraq to take the necessary action in order to ensure the complete implementation of Security Council resolution 598 (1967).
It was not possible to conclude en agreement at the Paris Conference on Cambodia, but we may still entertain some hope since the Conference is scheduled to resume at the beginning of 1990. The withdrawal of foreign troops should lead to dialogue among all the parties to the conflict, the only ones likely to arrive at the necessary compromises for a return to peace and the non-aligned status of Kampuchea. Similarly, in Central America we urge respect for the Esquipulas II agreements, so that the peoples of the region may enjoy peace and stability. Until this connection, the appeal must not go unheeded.
The question of Cyprus has still not been resolved, and we support all efforts to preserve its unity, sovereignty, independence and non-aligned status.
We reaffirm our solidarity wife the Korean people. Burkina Faso supports fee proposals for a peaceful reunification of Korea and to feat end we urge fee continuation of the North-South dialogue.
The efforts of the international community, in particular those of the African countries, led to fee beginning of a solution in Angola and Mozambique. Burkina Paso sincerely hopes feat these efforts will culminate in a final settlement guaranteeing fee national unity and independence of these two fraternal countries and making it possible for them to channel their energies into the tasks of development. And may all interference be excluded.
Wife regard to Western Sahara, courageous decisions have been taken to speed up fee peace process drawn up by fee United Nations on fee basis of fee relevant resolutions of the organization off African Unity (OAU). We urge the Secretary-General to pursue his efforts in conjunction wife fee current Chairman of the OAU with a view to implementing the right to self-determination of the Sahraoui people.
A distressing conflict has pitted two West African brothers against each other. Like a number of other African States, Burkina Faso is closely following this dispute and, in its capacity as Chairman to the Economic Continuity of West African States, is exerting its own efforts to find a peaceful and final settlement. Burkina Faso welcomes and is gratified by the recent agreements entered into by the Libyan Arab Jamahiriya and Chad, thus putting an end to 16 years of fratricidal confrontation.
It can be seen that there are still regional conflicts, although for the past two years the international climate has been described as having improved. Burkina Faso recognizes that there has been some improvement in the way in which problem are being tackled. Systematic confrontation or confrontation as a matter of principle has given way to dialogue and negotiation. No one could complain of such a turn of events. Nevertheless, for us, the countries of the South or fee third world, we cannot confuse style with substance.
Although changing fee way fee problem is posed helps to resolve it, feat does not change the actual nature of the problem.
Indeed, fee inequity of fee international economic system is penalizing our national economies and frustrating the efforts and sacrifices of our peoples. Year after year we have made use of fee rostrum of fee United Nations to make known our ills; we have gone to the institutions of the United Nations to heal our afflictions. In May 1986, fee critical economic situation in Africa led to the adoption of the United Nations programme of Action for African Recovery and Development, but its promise has not been fully realized. External debt has emphasized a glaring and obvious injustice. Our products are increasingly fetching below-market prices, while we are reimbursing many times over fee money we have borrowed, in view of the play of bank interest rates. This situation must be seen as very serious by debtors and creditors alike, because in fee long run it will be harmful to all parties.
In a world of interdependence where words are uttered and used as weapons - which, in any case have finally become blunted - it is nevertheless necessary to have recourse to negotiation, take into account the interests involved and inevitably move towards the implementation of a lust international economic order. The special session on international economic co-operation, to be held in April 1990, should not be just one more meeting* rather, it should mark a new approach in economic relations among States so that justice, equity and mutual advantage prevail in the world economy. However unrealistic this outcome may seem, it is nevertheless the best way to protect us all from economic paralysis and the incalculable consequences that that would entail.
In this connection, the environment which is today considered everyone's business, has long suffered the excesses and uses of the North, whether it be the ozone layer, acid rains, toxic wastes - we know where the responsibility lies. Hence we should welcome the fact that the environment has become an essential concern and that preparations are now being made for the United Nations conference on environment and development, scheduled for 1992.
We listened very closely to the statement made by President Virgilio Barco of Colombia. As we see it, two lessons can be learned from its the first is that, as he said, the international struggle against drugs cannot be a mere war of words; and the second, that in order to stem the supply of drugs, we must stem the demand for drugs.
In both cases it is co-operation and solidarity that can heal this contemporary wound. All the scourges that today beset human society can be overcome only through co-operation and solidarity.
A deplorable economic and social situation is the reason why this drug culture has developed. Burkina Paso affirms that this is a case involving human rights and
the rights of peoples. We refuse to follow anyone who ascribes importance exclusively to the individual and to the protection and security of the individual, when millions are ignored, trampled underfoot, exploited, reduced to earning a living by compromising their lives and the lives off others. The champions off human rights have enough compassion to defend freedom; but not enough wisdom to defend human beings made of flesh and blood, not enough wisdom to stop children born and raised in disastrous circumstances from being condemned to a life of delinquency and crime. 
Somewhere along the line more attention began to be paid to abstract ideas than to meeting our practical, basic, concrete, pressing, real needs, when we seek to defend human rights we should begin with those needs. The defence of human rights begins with the promotion of a just international economic order.
In Burkina Faso, Comrade President Compaore, the leader of the Popular Front, is translating that desire for justice by organizing and ensuring the participation of people of all social levels and classes in making the political and economic decisions that mould our national life and our future. Democracy is a requirement of the Burkina Faso revolution. Revolution, for us, is not a hollow revolutionary slogan taken out of context, but the creative spirit linked to practical action towards qualitative change sustained and implemented in a permanent, organized way by the mass of the people for the mass of the people. In that context, women play a major role, children receive particular care and society acts in its own best interests, in order to live within its culture in harmony with the world.
Many have spoken of the imminent twenty-first century, the heritage we shall bequeath to our children, the increasingly interdependent world, threats and hopes. We in Burkina Faso want to live with our brothers throughout the world as worthy, free people. Co-operation and solidarity are the virtues needed today, tomorrow, and forever if we wish to bequeath a future to the generations to come. With that in mind we must be just and specific.
